DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 11/10/2020 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claims 2, “the head is screwed onto the vessel and the predetermined position is a maximum screwing position”; and in claim 14, an internal thread of the head and an external thread of a neck of the vessel must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Objections
The following claims are objected to because of the following informalities:
In claim 13, lines 2-3, the term “the part” lacks antecedent basis. 
In claim 15, line 2, the term “head”, second occurrence, has typographical error. The correct term is “vessel”. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "generally" in claims 10-11 and 14 and “substantially” in claim 13 are relative terms which render the respective claims indefinite.  The terms "generally" and “substantially” are not defined by the respective claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “the head is designed to be mounted on the head by sliding” and the claim also recites “then, preferably clipping” which is the narrower statement of the range/limitation, “preferably irreversible clipping”, which is the narrower statement of the range/limitation, “the sliding being preferably in a direction parallel to the axis of the head”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Applicant is advised to reconstruct the claim as such to exclude the term “preferably”.
In order to advance the prosecution of this application and in light of the above indefiniteness the claims have been examined as could best be understood by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-9, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lecomte (WO 2017144477 or see US 2019/0053658 as a source of translation).
Regarding claim 1, Lecomte discloses an appliance for making a drink individually (10 fig.1-7), said appliance comprising: a plurality of containers (16), each container comprising a vessel (42) containing an ingredient of said drink ([0088]), and a head (46) that is removably fixed to said vessel ([0095], “removably”), said head comprising a pressurizing valve (67); a drain valve (69); a base (13) comprising a storage rack defining a plurality of housings ([0076], 14), each housing receiving one said respective container ([0076]), and being provided with a housing outlet (36) and a pressurizing inlet (30) connected with the drain valve and the pressurizing valve of said container respectively (see fig.3f); a funnel (18) mounted under the housing outlets, and comprising an outlet orifice (opening at the bottom of 18 along line 128); means for transferring by pressurization, into the funnel and through the drain valves and the housing outlets of said housings, ingredients contained in the containers housed in said housings (via pressure source 12, [0101]-[0102]); the vessel and the head of at least one container comprising polarizing surfaces of the vessel and of the head, respectively, configured to form, together, in a position of fixing of the head on the vessel that is predetermined (see [0124], and as shown in the fig.3a-g, the surfaces of 42 and 46 complement each other in the area of 102 and 118 in a predetermined fixing position), a container polarizing surface that can cooperate with a housing polarizing surface to ensure a predetermined positioning of the container with respect to the 
Regarding claim 3, Lecomte discloses the container polarizing surface cooperates with the head polarizing surface to lock the head in position on the vessel (due to cooperation of the surfaces 48 can be used to lock 42 to 46, [0095]. 
Regarding claim 4, Lecomte discloses the container and housing polarizing surfaces extend vertically (see 14 and 16 in fig.4b).  
Regarding claim 6, Lecomte discloses the vessel and head polarizing surfaces are flat surfaces which, together, define a flat container polarizing surface (see shape of 42, 46 and 16).  
Regarding claim 7, Lecomte discloses the housing polarizing surface is a flat surface against which each of said flat surfaces of the vessel and of the head extends, at least partially, when the container is housed in a respective housing (see flat sidewalls of 42, 46, 16 and 14).  
Regarding claim 8, Lecomte discloses the container is provided with a suitable tag for a remote electromagnetic communication and fixed onto the head of said container ([0121], 116 and “NFC”).  
Regarding claim 9, Lecomte discloses the tag extends over one of said polarizing surfaces of the vessel and of the head ([0121], 116).  
Regarding claim 12, Lecomte discloses the head and vessel polarizing surfaces are configured so that the container can be housed in a respective housing (16 in 14, see fig.4b), so as to couple the pressurizing valve with the pressurizing inlet of the housing, on the one hand, and the drain valve with the housing outlet of the housing, only when 
Regarding claim 13, Lecomte discloses each housing is of a form substantially complementing the part of the container which is housed therein (14 and 16 in fig.4b, see also [0078]).  
Regarding claim 15, Lecomte discloses the head is designed to be mounted on the vessel by sliding then, preferably clipping, preferably irreversible clipping, the sliding being preferably in a direction parallel to the axis of the head (see fig.3f and “clips” in ([0095]).   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lecomte (WO 2017144477 or see US 2019/0053658 as a source of translation). 
Lecomte is silent in disclosing the container and housing polarizing surfaces extend against one another and are separated from one another by a distance less than 3 mm. Instead, Lecomte discloses the containers are removable and can be extracted from the housings, and then replaced in the housings, in the service position, as often as required ([0086]). Further, each housing is preferably of substantially complementary shape to the lower part of a container, so as to be able to receive and to immobilize in .
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lecomte (WO 2017144477 or see US 2019/0053658 as a source of translation) in view of Jangbarwala (US 2016/0039653).
Lecomte is silent in disclosing the head comprises a lateral wall, of generally cylindrical form, provided with an internal thread for fixing to an external thread of a neck of the vessel.  However, Jangbarwala teaches the commonality of having
the head (126) to comprise a lateral wall, of generally cylindrical form, provided with an internal thread for fixing to an external thread of a neck of the vessel (132, see threads . 
Allowable Subject Matter
Claims 2 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 	The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Jangbarwala (US 2016/0039653). Regarding claim 1, Jangbarwala discloses an appliance for making a drink individually (fig.1-20), said appliance comprising: a plurality of containers (132), each container comprising a vessel (124) containing an ingredient of said drink ([0049]), and a head (126) that is removably fixed to said vessel, said head comprising; a drain valve (146); a base (103) comprising a storage rack (105) defining a plurality of housings (118), each housing receiving one said respective container (124), and being provided with a housing outlet (at the bottom of 118); a funnel (134) mounted under the housing outlets, and comprising an outlet orifice (see fig.11); means for transferring by (gravity, pump; see [0074]), into the funnel and through the drain valves and the housing outlets of said housings, ingredients contained in the containers housed in said housings ([0074]); Jangbarwala does not disclose a pressurizing valve, a pressurizing inlet, means for transferring by pressurization and the vessel and the head of at least 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BOB ZADEH/Examiner, Art Unit 3754